DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-8, 10, and 14-17) in the reply filed on 10 January 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-8, 10, and 14-18 are pending; claim 18 has been withdrawn; and claims 1-8, 10, and 14-17 are currently consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 05 December 2019, 07 July 2020, 08 October 2020, and 24 November 2021 have been acknowledged and considered by the Examiner. 

Claim Objections
Claims 4-8, 10, and 14-17 are objected to because of the following informalities. 
Claims 4-8, 10, and 14-17 contain minor typographical/grammatical errors. 
Claim 4, line 1: Applicant is advised to change “a defibrillator unit” to “a defibrillation unit”
Claim 5, line 1: Applicant is advised to change “a defibrillator unit” to “a defibrillation unit”
Claim 6, line 1: Applicant is advised to change “a defibrillator unit” to “a defibrillation unit”
Claim 7, line 1: Applicant is advised to change “a defibrillator” to “a defibrillation unit”
Claim 8, line 1: Applicant is advised to change “a defibrillator” to “a defibrillation unit”
Claim 8, line 15: Applicant is advised to change “ the input switch” to “the switch”
Claim 10, line 1: Applicant is advised to change “a defibrillator” to “a defibrillation unit”
Claim 14, line 1: Applicant is advised to change “a defibrillator” to “a defibrillation unit”
Claim 15, line 1: Applicant is advised to change “a defibrillator” to “a defibrillation unit”
Claim 16, line 1: Applicant is advised to change “a defibrillator” to “a defibrillation unit”
Claim 16, lines 1-2: Applicant is advised to change “the multiple flyback convertor stages” to “the flyback converter stages”
Claim 17, line 1: Applicant is advised to change “a portable external defibrillator” to “a defibrillation unit”
Appropriate correction is required.

Drawings
The drawings submitted on 07 December 2017 and 13 May 2019 are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate multiple parts.
Reference character 209 has been used to designate capacitors throughout the specification and an external component of the defibrillator in Figure 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least sometimes” in claim 8 is a relative term which renders the claim indefinite. The term “at least sometimes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of when the electrical current flows to the voltage boosting circuitry is rendered vague and indefinite by use of the relative term “at least sometimes.”
Claim 8 recites the limitation “the voltage boosting circuitry” in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lyster et al. (US 2005/0101999 A1) in view of So (US 2013/0294118 A1).  
Regarding claim 1, Lyster describes a defibrillation unit 10 comprising
a capacitor unit 50
a shock delivery circuit 30 for discharging the capacitor unit to deliver the defibrillation shock ([0030])
a circuit for charging the capacitor unit ([0014], [0030])
Regarding claim 1, Lyster does not explicitly disclose the use of a flyback converter for charging the capacitor unit, the flyback convertor including a transformer and variable maximum transformer current control circuit that controls a current level at which current to a primary coil in the flyback converter is turned off such that different maximum primary coil current levels may be set during the charging of the capacitor unit, such that the maximum primary coil current level changes during the charging of the capacitor unit.  However, So also describes circuits that may be used to charge capacitors ([0074] - [0075]), including the use of a flyback convertor ([0019]) and a transformer and variable maximum transformer current control circuit that controls a current level at which current to a primary coil in the flyback converter is turned off such that different maximum primary coil current levels may be set during the charging of the capacitor unit, such that the maximum primary coil current level changes during the charging of the capacitor unit ([0055], [0060]).  As So is also directed towards charging capacitors, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a flyback convertor and transformer, similar to those described by So, when using a defibrillator similar to that described by Lyster, as doing so advantageously provides an efficient method of charging the capacitors of the defibrillator.  

Regarding claim 3, So further describes wherein the controller is configured to periodically adjust the maximum primary coil current level during charging of the capacitor unit based at least in part on a then present measured voltage of the capacitor unit ([0055], [0060]). 

Claims 4, 8, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyster in view of So, further in view of Greatbatch et al. (US 2004/0147972 A1). 
Regarding claim 4, Lyster in view of So suggests a defibrillation unit as recited in claim 1, but neither Lyster nor So explicitly disclose wherein the flyback converter has an input voltage of no more than approximately 5 volts and an output configured to charge the capacitor unit to a voltage suitable for delivering the defibrillation shock.  Greatbatch also describes power sources for use with medical devices ([0025]), including conversion of an input voltage of no more than approximately 5 volts to output configured to charge a capacitor unit to a voltage suitable for delivering a defibrillation shock ([0058]).  As Greatbatch is also is also directed towards powering medical devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a converter similar to that described by Greatbatch when using a defibrillator similar to 
Regarding claim 8, So further describes 
a current sensor for sensing a current drawn from a power supply ([0054] - [0055])
wherein the current control circuit includes a switch, wherein when the switch is turned off electrical current from the power supply charges the transitory electrical energy store and when the switch is turned on electrical current flows to the flyback convertor from both the power supply and the transitory electrical energy store ([0055], [0060])
Regarding claim 8, Greatbatch further describes a transitory electrical energy store arranged to receive electrical energy from the power supply and to supply electrical energy to voltage boosting circuitry ([0037] - [0038]).  
Regarding claim 10, Greatbatch further describes wherein the transitory electrical energy store includes an LC circuit ([0036] - [0038], figure 1).  
Regarding claim 14, Greatbatch further describes wherein the flyback converter is arranged to receive a power input having a current of three amps of less and a voltage of five volts or less and to boost a voltage of the input power suitably to charge the capacitor unit to a voltage suitable for delivery of the external defibrillation shock ([0041], [0058]).  
Regarding claim 17, Greatbatch further describes a transitory energy store that serves as a temporary store for electrical energy drawn from a power source during periodic current shut-off intervals of the primary coil of the flyback converter ([0037] - .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lyster in view of So, further in view of Deboy et al. (US 2015/0015071 A1, referred to herein as “Deboy-071”). 
Regarding claim 5, Lyster in view of So suggests the defibrillation unit as recited in claim 1, but neither Lyster nor So explicitly disclose the use of a mobile communication device that serves as a power supply for the flyback convertor to facilitate the charging of the capacitor unit.  Deboy-071 also describes the use of flyback converters, including the use of a wireless transmission medium ([0030]), interpreted as a mobile communication device, in order to supply electrical current to a converter unit (figure 1).  As Deboy-071 is also directed towards flyback converters and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a mobile communication scheme similar to that described by Deboy-071 when using the defibrillator described by Lyster and So, as doing so advantageously allows the resulting device to receive power from a larger number of sources and in multiple ways.  
Regarding claim 6, So further describes a defibrillator controller that sets the maximum primary coil current level based at least in part on a current delivery capability of the connected mobile communication device ([0055], [0060]). 
Regarding claim 7, Lyster further describes a defibrillator housing (figures 1-2, inherent component of defibrillator), wherein the housing is configured to hold the .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lyster in view of So, further in view of Deboy et al. (US 2015/0015072 A1, referred to herein as “Deboy-072”). 
Regarding claim 15, Lyster in view of So suggests the defibrillation unit as recited in claim 1, but neither Lyster nor So explicitly disclose wherein the flyback converter unit includes a plurality of stages arranged in series, each stage being configured to boost the voltage of the stage's input power.  Deboy-072 also describes the use of flyback converters ([0135]), including a plurality of stages arranged in series, each stage being configured to boost the voltage of the stage’s input power ([0007], [0131]).  As Deboy-072 is also directed towards flyback converters and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a multi-stage converter similar to that described by Deboy-072 when using the defibrillator described by Lyster and So, as doing so . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lyster in view of So and Deboy-072, further in view of Greatbatch.
Regarding claim 16, Lyster in view of So and Deboy-072 suggests the defibrillation unit as recited in claim 15, including the use of multiple stages (Deboy-072: [0007], [0131]), but Lyster, So, and Deboy-072 do not explicitly disclose a first stage having an input voltage of no more than 5 volts and an output voltage of approximately 12 volts, and a second stage having an input voltage of approximately 12 volts and being configured to charge the capacitor unit to a voltage suitable for delivering the defibrillation shock. Greatbatch also describes power sources for use with medical devices ([0025]), including an input voltage of no more than 5 volts and being configured to charge the capacitor unit to a voltage suitable for delivering the defibrillation shock ([0058]).  As Greatbatch is also is also directed towards powering medical devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a voltage boosting arrangement similar to that described by Greatbatch when using a defibrillator similar to that described by Lyster, So, and Deboy-072, as doing so advantageously delivers the appropriate power to the defibrillator.  Although Greatbatch does not explicitly disclose an intermediate step to boost the input voltage of 5 volts to 12 volts, and then use the 12 volts as an input voltage to charge the capacitor, the Examiner respectfully submits that it would have been obvious to a person having . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,543,376.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a defibrillation unit comprising a capacitor unit capable of temporarily storing and discharging sufficient energy to deliver a defibrillation shock to a patient, a shock delivery circuit for discharging the capacitor unit to deliver the defibrillation shock, and a flyback convertor for charging the capacitor unit, the flyback converter including a transformer and a variable maximum transformer current control circuit that controls a current level at which current to a primary coil in the flyback . 
Although not exhaustive, a brief matching of the pending claims with those of U.S. Patent No. 10,543,376 is provided below. 
U.S. Application No. 16/074,376
U.S. Patent No. 10,543,376
1
14
2
15
3
16
4
18
5
19
6
20
7
21
8
22
10
24
14
12, 18
15
8
16
9
17
4, 13


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792